DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Group II, claims 16-31 in the reply filed on 08 Nov 2021 is acknowledged. Claims 1-15 and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I & III, there being no allowable generic or linking claim.
Claim Objections
Claim(s) 21-24 is/are objected to because of the following informalities:
Claims 21-24 each recite “elongated body” which should read “elongated tubular body”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 16-31 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: an inflatable member. Claim 16 is drawn to a “bronchial isolation tube.” However, no structure has been recited in the claim which can perform the function of isolating. The claim should either be amended to include an inflatable member, which is disclosed as performing the isolating function (¶0075), or the preamble should be amended to remove the word “isolation.”
Regarding claim 16, the phrase "such as" in Ln. 4 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 25 recites the limitation “the reduced diameter of the middle portion is approximately ten to approximately twenty percent smaller than the diameter of the remainder of the elongated tubular body” which deems the claim indefinite. The preceding claims have generically recited diameters without specificity as to whether they are inner or outer diameters. However, for the instant claim to be clear and accurate when defining a percentage comparison it must specify whether the diameter is inner or outer as they will not result in the same percentage differential. The specification appears to indicate the intended diameters of the instant claim are inner diameters (¶0070) as this interpretation will be applied to the claim.
Claim 26 recites the limitation “the distal section” in Ln. 1. There is lack of antecedent basis for the limitation in the claim. For the purposes of examination the limitation will be interpreted as reading “a distal section of the elongated tubular body.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhry (U.S. Pub. 2015/0007826) in view of Hammer (U.S. Pub. 2013/0186407).
Regarding claim 16, Chaudhry discloses an endotracheal tube (Fig. 1A #102; ¶0040) comprising: an elongated tubular body (Fig. 1A #102) extending from a proximal 
Chaudhry fails to disclose the endotracheal tube isolates a bronchus; the elongated tubular body configured and dimensioned to be inserted into a bronchus of the human.
Hammer teaches a single lung ventilation endotracheal tube (e.g. Figs. 2A-2B & 4A-4B). Hammer teaches an endotracheal tube isolating a bronchus as providing the benefit of performing single lung ventilation, as required during certain surgical procedures, to maintain ventilation while maintaining a larger working diameter than prior devices (¶¶0002, 0030-0031).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Chaudhry the endotracheal tube isolates a bronchus; the elongated tubular body configured and dimensioned to be inserted into a bronchus of the human in order to provide the benefit of performing single lung ventilation, as required during certain surgical procedures, to .
Claim(s) 17-19 and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhry (U.S. Pub. 2015/0007826) in view of Hammer (U.S. Pub. 2013/0186407) and further in view of Kolobow (U.S. Patent 5305740).
Regarding claim 17, Chaudhry teaches the invention as modified above and further teaches the elongated tubular body includes an upper section (Fig. 1A above #104), a middle section (Fig. 1A at #104), a lower section (Fig. 1A below #104), and a distal section (Fig. 1A #108), wherein the middle section disposed between the upper and lower sections and corresponds to the portion of the elongated tubular body with the reduced diameter. It is noted that the claim does not specify any particular boundaries to define where each of the four sections of the claim begin and end.
Chaudhry as modified is silent as to whether the elongated tubular body has a uniform thickness. However, Chaudhry does not indicate a different thickness between collapsible portion 104 and the remainder of endotracheal tube 102 and the functioning of collapsible portion 104 does not appear to be dependent on a reduced thickness.
Kolobow teaches an endotracheal tube which may be tapered while having a uniform wall thickness (Col. 8, Ln. 30-45). Kolobow thus establishes that it is within the skill and knowledge of one of ordinary skill in the art that portions of an endotracheal tube which have differing diameters may still have uniform wall thickness.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in the modified Chaudhry the elongated tubular body has a uniform thickness based upon the teaching 
Regarding claim 18, Chaudhry teaches the invention as modified above but is silent as to whether the diameter of the middle section is approximately a half millimeter to approximately one and a half millimeters less than the diameter of the remainder of the elongated tubular body.
However, collapsible portion 104 of Chaudhry at different times may have differing diameters ranging from the fully collapsed state illustrated in Fig. 3B to the fully expanded state illustrated in 3A. Considering a large size endotracheal tube of greater than 10 mm inner diameter one having ordinary skill in the art would have considered it prima facie obvious for at least one moment in time during transition between the fully collapsed state and the fully expanded state to have a diameter of a portion of collapsible portion 104 which falls within the recited range.
Regarding claim 19, Chaudhry teaches the invention as modified above and together with Hammer suggests as obvious the elongated tubular body has a length measured along a central axis of the elongated tubular body from the proximal end to the distal end (Hammer – ¶0032), wherein the middle section corresponds to ten to twenty percent of the length of the elongated tubular body (Chaudhry – ¶0052).
Regarding claim 22, Chaudhry teaches the invention as modified above and further suggests as obvious the elongated tubular body has a length measured along a central axis of the elongated tubular body from the proximal end to the distal end, and wherein the upper section is four to six times longer than the middle section. As was 
Regarding claim 23, Chaudhry teaches the invention as modified above and further suggests as obvious the elongated tubular body has a length measured along a central axis of the elongated tubular body from the proximal end to the distal end, and wherein the lower section is approximately two to three times longer than the middle section. As was noted in claim 17 above the lower section and the middle section have not been defined with any particular end boundaries. And while the middle section is recited in claim 17 as corresponding to the portion with the reduced diameter that is not read as requirement that the middle section must fully encompass the reduced diameter portion. Further, claim 17 does not preclude a consideration of further sections which are not defined by that claim. Thus, within Chaudhry somewhat arbitrary boundaries can be made to define an “lower section” and a “middle section” which would have relative lengths corresponding to the instant claim given the breadth with which those sections have been recited.
Regarding claim 24, Chaudhry teaches the invention as modified above and further teaches the elongated tubular body has a length measured along a central axis of the elongated tubular body from the proximal end to the distal end, and wherein the middle section has a length of approximately forty millimeters to approximately sixty millimeters (¶0052).
Regarding claim 25, Chaudhry teaches the invention as modified above but is silent as to whether the reduced diameter of the middle portion is approximately ten to approximately twenty percent smaller than the diameter of the remainder of the elongated tubular body.
However, collapsible portion 104 of Chaudhry at different times may have differing diameters ranging from the fully collapsed state illustrated in Fig. 3B to the fully expanded state illustrated in 3A. Considering a large size endotracheal tube of greater than 10 mm inner diameter one having ordinary skill in the art would have considered it prima facie obvious for at least one moment in time during transition between the fully collapsed state and the fully expanded state to have a diameter of a portion of collapsible portion 104 which falls within the recited range.
Regarding claim 26.
Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhry (U.S. Pub. 2015/0007826) in view of Hammer (U.S. Pub. 2013/0186407) and further in view of Kolobow (U.S. Patent 5305740) and further in view of Hoftman et al. (U.S. Pub. 2016/0151063).
Regarding claim 20, Chaudhry teaches the invention as modified above but fails to teach the elongated tubular body has a length measured along a central axis of the elongated tubular body from the proximal end to the distal end, and the middle section begins approximately two-hundred ten millimeters to approximately two-hundred fifty millimeters from the proximal end of the elongated tubular body.
It is initially noted that the concern in Chaudhry is not where the collapsible portion 104 begins but rather the anatomical location which it engages (¶¶0040, 0042). Thus, for endotracheal tubes of differing lengths the collapsible portion 104 will be expected to vary its starting location in direct relation to the length variation of the endotracheal tube in order to ensure collapsible portion 104 will still be positioned in use in the vocal cord region.
Hoftman teaches a bronchial isolation tube of about 50 cm in length (¶0034). Considering this length of Hoftman and the maximum length of 34 cm taught by Hammer one having ordinary skill in the art would have considered it prima facie obvious to try differing lengths of the elongated tubular body between those values. With at least one of those length values it would be expected that the location of the resultant collapsible portion 104 would begin at a location within the recited range.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the modified 
Regarding claim 21, Chaudhry teaches the invention as modified above but fails to teach the elongated tubular body has a length measured along a central axis of the elongated tubular body from the proximal end to the distal end, and the middle section ends approximately two-hundred sixty millimeters to approximately three hundred millimeter from the proximal end of the elongated tubular body.
It is initially noted that the concern in Chaudhry is not where the collapsible portion 104 begins but rather the anatomical location which it engages (¶¶0040, 0042). Chaudhry does teaches the collapsible portion 104 as having of length of between about 1 inch and 2 inches (¶0052).Thus, for endotracheal tubes of differing lengths the collapsible portion 104 will be expected to vary its ending location in direct relation to the length variation of the endotracheal tube in order to ensure collapsible portion 104 will still be positioned in use in the vocal cord region.
Hoftman teaches a bronchial isolation tube of about 50 cm in length (¶0034). Considering this length of Hoftman and the maximum length of 34 cm taught by Hammer one having ordinary skill in the art would have considered it prima facie obvious to try differing lengths of the elongated tubular body between those values. 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the modified Chaudhry the elongated tubular body has a length measured along a central axis of the elongated tubular body from the proximal end to the distal end, and the middle section ends approximately two-hundred sixty millimeters to approximately three hundred millimeter from the proximal end of the elongated tubular body recognizing that the prior art teaches a range of possible lengths for bronchial tubes while considering that Chaudhry desires the collapsible portion 104 to be particularly located in the vocal cord region and to have a particular length itself.
Claim(s) 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhry (U.S. Pub. 2015/0007826) in view of Hammer (U.S. Pub. 2013/0186407) and further in view of Kolobow (U.S. Patent 5305740) and further in view of Dalton (U.S. Patent 5315992).
Regarding claim 27, Chaudhry teaches the invention as modified above and Hammer as incorporated therein further suggests as obvious the elongated tubular body extends linearly from the proximal end towards the distal section (Figs. 4A-4B through trachea).
Chaudry as modified is silent as to whether the distal section is biased so that the distal section extends at an angle relative to a remainder of the elongated tubular body. Hammer appears to show an angled distal section in the prior art illustration of Fig. 1C.

It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in the modified Chaudhry the distal section is biased so that the distal section extends at an angle relative to a remainder of the elongated tubular body in order to provide the benefit of assisting passage of the tube into the bronchus by following the natural airway curvature in view of Dalton.
Regarding claim 28, Chaudhry teaches the invention as modified above and Dalton as incorporated therein further teaches the distal section of the elongated tubular body extends at an angle of approximately twenty-five to approximately thirty-five degrees relative to the upper, middle, and lower sections of the elongated tubular body (Col. 5, Ln. 14-29 – angle A of 30 to 60 degrees).
Regarding claim 29, Chaudhry teaches the invention as modified above and Dalton as incorporated therein further suggests as obvious the distal section of the elongated tubular body extends at an angle of approximately forty to approximately fifty degrees relative to the upper, middle, and lower sections of the elongated tubular body (Col. 5, Ln. 14-29 – angle A of 30 to 60 degrees).
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhry (U.S. Pub. 2015/0007826) in view of Hammer (U.S. Pub. 2013/0186407) and .
Regarding claim 30, Chaudhry teaches the invention as modified above but fails to teach the inflatable member is formed asymmetrically about the elongated tubular body and includes a short axis that extends between the Murphy eye and a visual indicator disposed proximally on the elongated tubular body relative to the Murphy eye.
Robinson teaches an endobronchial tube (Figs. 1-2; ¶0154) including an inflatable member (#23; ¶¶0159-0164) formed asymmetrically about the endobronchial tube (Fig. 1) and including a short axis (Fig. 1 top left of #23) that extends between a Murphy eye (#19; ¶0162) and a visual indicator (#22 – upper margin of cuff 23) disposed proximally on the elongated tubular body relative to the Murphy eye. The claim has not defined the axis as being “short” in relation to any other structure and thus varying interpretations of “short axis” may be applied under broadest reasonable interpretation. The defined “short axis” of the claim is what is between outlet 19 and upper margin 22 in Fig. 1 of Robinson, which is shorter than other portions of cuff 23. Robinson teaches an asymmetrical cuff as providing the benefit of positioning the cuff obliquely across the tube such that when inserted into the right main bronchus the cuff also extends into the hyperarterial bronchus (¶¶0159-0161).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the modified Chaudhry the inflatable member is formed asymmetrically about the elongated tubular body and includes a short axis that extends between the Murphy eye and a visual indicator disposed proximally on the elongated tubular body relative to the Murphy eye .
Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhry (U.S. Pub. 2015/0007826) in view of Hammer (U.S. Pub. 2013/0186407) and further in view of Kolobow (U.S. Patent 5305740) and further in view of Robinson (U.S. Pub. 2003/0040678) and further in view of Hoftman et al. (U.S. Pub. 2017/0043111).
Regarding claim 31, Chaudhry teaches the invention as modified above and Robinson as incorporated therein further teaches the inflatable member includes a long axis (Fig. 1 right of #23) that extends between the visual indicator and the distal position (#24) without covering the Murphy eye (Fig. 1).
Chaudhry as modified fails to teach the distal position of the long axis is at the distal opening.
Hoftman teaches an endobronchial tube (Figs. 1-2) including an asymmetrical bronchial balloon cuff (#24; ¶¶0057-0061) extending distally to a distal opening (Fig. 2 #20; ¶0057) of the endobronchial tube. Hoftman teaches a bronchial cuff at this position as providing the benefit of effectively sealing between the distal opening of the tube and the intubated mainstem bronchus (¶0057).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the modified Chaudhry the distal position of the long axis is at the distal opening in order to provide .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references. Regarding the “reduced diameter” of claim 1 further attention is drawn to Azhir et al. (U.S. Pub. 2015/0122251; Figs. 1-2 #12 below #14).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785